DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numbers are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Title is not written in English.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pressurizing means" and "hydraulic fluid supply device" in claims 1-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the inner surface" and "the internal volume". There is insufficient antecedent basis for these limitations in the claim.
Claims 2-23 are also rejected by virtue of dependence on claim 1.
Claim 13 recites the limitation “the driving source”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 14-15, 17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perr et al (US 4,463,901).
Regarding claim 1, Perr teaches a hydraulic injection system (Figures 1a-c) with cam (Col. 4, lines 37-51), characterized in that it comprises: at least one injection valve which comprises a valve stem (66, 68) and terminates in a tulip (28 [or 126 in more detailed version of Figure 2]), the latter forming a valve sealing seat (bottom of 28)(See Figures 1a-c), said valve being wholly or partially housed in a tubular injection nozzle (10) terminated by an injection valve seat (surface of 10 which contacts bottom of 28 in Figure 1c) on which the valve sealing surface can rest sealingly while a gap is formed between the valve stem and an inner surface of the tubular injection nozzle (12) to allow an injectable fluid (fuel) pressurized by pressurizing means (fuel supply 48) to flow (Figure 1c); atleast one nozzle inlet port (50) provided in the tubular injection nozzle and through which the injectable fluid is introduced into said nozzle (Figures 1a-c); at least one receiver cylinder (36) which is directly or indirectly fixed with respect to the end of the tubular injection nozzle (Figures 1a-c); at least one receiver piston (30) fixed with respect to the valve stem (68 in Figure 1a [and 66 in Figures 1b-c, when 66 and 68 are pressed together]) and housed in the receiver cylinder, said piston being capable to move in longitudinal translation in said cylinder and having an axial face (bottom of 30) on the injectable fluid side which communicates with an internal volume (38) of the tubular injection nozzle, and an axial face (top of 30) on the hydraulic fluid side which forms, with the receiver cylinder, a variable-volume receiver chamber (bottom portion of 32, adjacent to 30) filled with a hydraulic fluid; and at least one hydraulic fluid supply device (54) which is connected to the receiver chamber and making it possible to actuate the receiver piston by means of the hydraulic fluid via an action hydraulic conduit (56 or 58/62)(Figures 1a-c; full description of Figures 1a-c located in the passage from col. 4, line 37 to col. 7, line 30).
Regarding claim 2, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that a receiver piston return spring (40) tends to move the receiver piston closer to a receiver cylinder head (26)(Figures 1a-c; Col. 5, lines 7-39).
Regarding claim 3, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that permeable guide means (44, 46) are directly or indirectly fixed with respect to the injection valve and/or the tubular injection nozzle, said means keeping the injection valve approximately centered in the tubular injection nozzle (Figures 1a-c; Col. 5, lines 29-39)
Regarding claim 4, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that the hydraulic fluid supply device consists of an injection cam which has at least one cam profile held indirectly in contact with an action axial face of an emitter piston (top face of 26) accommodated in an emitter cylinder, said piston having - opposite the action axial face - an axial hydraulic fluid emitting face (bottom face of 26) which forms an emitting chamber (top portion of chamber 32, adjacent to 26) with the emitting cylinder, while the cam profile can move the emitting piston in longitudinal translation in the emitting cylinder when the injection cam is rotated by a drive source (Figures 1a-c; Col. 4, lines 37-51; Col. 5, lines 7-39; Col. 6, lines 5-40; Col. 7, lines 3-23).
Regarding claim 6, Perr discloses the invention of claim 4 as discussed above, and Perr teaches that the cam profile comprises at least one angular lifting sector which moves the emitter piston when said sector is in contact with the axial acting face and when the injection cam is rotating, and at least one angular maintaining sector, circular and centered on the axis of rotation of said injection cam which immobilizes the emitter piston when said sector is in contact with the action axial face, and this, despite the fact that the injection cam is rotating (inherent to the cam operation previously cited [Figures 1a-c; Col. 4, lines 37-51; Col. 5, lines 7-39; Col. 6, lines 5-40; Col. 7, lines 3-23]).
Regarding claim 7, Perr discloses the invention of claim 4 as discussed above, and Perr teaches that the cam profile is held in contact with the action axial face by means of a rocker arm (6) which is directly or indirectly supported on a cam housing in which the injection cam rotates (Figures 1a-c; Col. 4, lines 37-51; Col. 5, lines 7-39; Col. 6, lines 5-40; Col. 7, lines 3-23).
Regarding claim 14, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that the end of the tubular injection nozzle which terminates with the injection valve seat is capped by a perforated diffuser (See more complex version of Figure 2, which has a "perforated diffuser" in the form of the cylindrical tip including spray holes 200; Col. 7, lines 31-34; Col. 11, lines 9).
Regarding claim 15, Perr discloses the invention of claim 14 as discussed above, and Perr teaches that at least a portion of the inner wall of the perforated diffuser is cylindrical and forms a small clearance between itself and the outer peripheral surface of the tulip so that said diffuser forms the permeable guide means (See Figure 2).
Regarding claim 17, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that at least one drainage orifice connected to a drainage conduit (58 or 62) opens into the receiver cylinder, the axial face on the injectable fluid side and the axial face on the hydraulic fluid side always remaining axially positioned on either side of said orifice regardless of the position of the receiver piston (Figures 1a-c).
Regarding claim 22, Perr discloses the invention of claim 1 as discussed above, and Perr teaches that the receiver piston is made up of at least one first body which receives the axial face on the injectable fluid side and which is fixed with respect to the valve stem, and of at least one second body which may or may not be fixed with respect to said first body and which receives the axial face on the hydraulic fluid side (Figures 1a-c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perr et al (US 4,463,901) in view of official notice.
Regarding claim 13, Perr discloses the invention of claim 4 as discussed above, but does not teach that an injection cam phase shifter (96) is interposed between the injection cam and the driving source.
The examiner takes Official Notice that it is old and well known in the internal combustion engine art for a cam operated fuel injector to includes an injection cam phase shifter between the injector cam and the driving source, in order to adjust injection parameters for optimal engine operation. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Perr to include an injection cam phase shifter between the injector cam and the driving source, in order to adjust injection parameters for optimal engine operation, since it is old and well known in the internal combustion engine art.
Regarding claim 16, Perr discloses the invention of claim 1 as discussed above, but does not teach that a charge pump tends to introduce hydraulic fluid into the action hydraulic conduit via a charge check valve, said hydraulic fluid coming from a hydraulic fluid tank.
The examiner takes Official Notice that it is old and well known in the internal combustion engine art for a charge pump to introduce hydraulic fluid into the hydraulic conduit via a check valve, said hydraulic fluid coming from a hydraulic fluid tank, in order to supply the hydraulic fluid and prevent a reverse flow from occurring. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Perr to include a charge pump to introduce hydraulic fluid into the hydraulic conduit via a check valve, said hydraulic fluid coming from a hydraulic fluid tank, in order to supply the hydraulic fluid and prevent a reverse flow from occurring, since it is old and well known in the internal combustion engine art.

Allowable Subject Matter
Claims 5, 8-12, 18-21, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747